Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26 – 50 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mayer et al. (USPGPUB 2015/0280842).
Regarding claim 26, Mayer et al. discloses a method for calibrating a phase nonlinearity of a digital-to-time converter (figs. 1 – 11), comprising: generating, based on a control word, a reference signal (510, fig. 5) using a phase-locked loop, wherein a frequency of the reference signal is substantially equal to a frequency of an output signal of the digital-to-time converter [203] (paragraph 0042); measuring (140, fig. 1)  a temporal order of a transition of the output signal from a first signal level to a second signal level (paragraph 0042)  and a transition of the reference signal from the first signal level to the second signal level (paragraphs 0017, 0018, 0042); and adjusting a first entry of a look-up table based on the measured temporal order  (col. 11, claim 1)..  




Regarding claim 27, Mayer et al. discloses a method (figs. 1 – 11) wherein the digital-to-time converter generates the output signal based on the first entry of the look-up table, and wherein the first entry is assigned to a first control code for the digital-to-time converter (110)  which is based on the control word for controlling the frequency of the output signal (paragraph 0076).  
Regarding claim 28, Mayer et al. discloses a method (figs. 1 – 11), further comprising: adjusting a phase of the reference signal to be substantially equal to a phase of the output signal generated by the digital-to-time converter based on a second entry in the look-up table, wherein the second entry is assigned to a second control code for the digital-to-time converter for which the digital-to-time converter is phase linear (paragraph 0076).  
Regarding claim 29,  Mayer et al. discloses a method (figs. 1 – 11), wherein generating the reference signal is further based on a frequency control word, and wherein 
Regarding claim 30, Mayer et al. discloses a method (figs. 1 – 11) wherein adjusting the frequency control word comprises: calculating, based on the third temporal order, a phase error of the reference signal with respect to the output signal and adjusting the frequency control word based on the phase error (0068).  
Regarding claim 31, Mayer et al. discloses a method (figs. 1 – 11) further comprising: measuring a phase error of the reference signal with respect to a phase of the output signal generated by the digital-to-time converter based on a second entry in the look-up table, wherein the second entry is assigned to a second control code for the digital-to-time converter for which the digital-to-time converter is phase linear; and generating a correction code based on the phase offset, wherein the first control code is further based on the correction code (paragraph 0068).  
Regarding claim 32, Mayer et al. discloses a method (figs. 1 – 11) wherein measuring the temporal order comprises measuring a predetermined number of temporal orders, and wherein adjusting the first entry is based on the predetermined number of temporal orders (paragraphs 0042).  
Regarding claim 33, Mayer et al. discloses a method (figs. 1 – 11), wherein at least part of the predetermined number of temporal orders is measured in parallel (paragraph 0042). 

Regarding claim 35, Mayer et al. discloses a method (figs. 1 – 11)wherein the first entry is only adjusted if the absolute value of the indicator value is greater than a threshold value (paragraph 0018).  
Regarding claim 36, Mayer et al. discloses a method (figs. 1 – 11), wherein measuring the predetermined number of temporal orders and adjusting the first entry based on the predetermined number of temporal orders is carried out iteratively (paragraph 0042).  
Regarding claim 37, Mayer et al. discloses a method (figs. 1 – 11)wherein the digital-to-time converter generates the out- put signal based on further entries in the look-up table, the further entries being assigned to further control codes for the digital-to-time converter, and wherein the method further comprises: measuring, for the further entries, a respective temporal order of the transition of the output signal from the first signal level to the second signal level, and the transition of the reference signal from the first signal level to the second signal level; and adjusting the further entries based on the respective temporal order. (paragraphs 0042, 0080).  

Regarding claim 39, Mayer et al. discloses a method (figs. 1 – 11), wherein measuring the respective predetermined number of temporal orders for the first and the further entries of the look-up table, and adjusting the first and the further entries is carried out iteratively until a maximum number of iterations is reached or each of the first and the further entries satisfies a quality criterion (paragraphs 0042, 0076).  
Regarding claim 40, Mayer et al. discloses a method (figs. 1 – 11) further comprising: measuring, for the first entry, a second temporal order of a transition of the output signal from the second signal level to the first signal level, and a transition of the reference signal from the second signal level to the first signal level, wherein adjusting the first entry is further based on the second temporal order (paragraphs 0042, 0076).  
Regarding claim 41, Mayer et al. discloses a method (figs. 1 – 11), wherein adjusting the first entry comprises: incrementing or decrementing the first entry based on the first temporal order (paragraphs 0076, 0080).  
Regarding claim 42, Mayer et al. discloses a method (figs. 1 – 11) wherein iteratively adjusting the first entry comprises:  -5- incrementing or decrementing the first entry in the first iteration by a first value based on the predetermined number of temporal orders of the first iteration; and incrementing or decrementing the first entry in the second 
Regarding claim 44, Mayer et al. discloses a system (figs. 1 – 11), wherein the digital-to-time converter generates the output signal based on the first entry of the look-up table, wherein the first entry is assigned to a first control code for the digital-to-time converter which is based on the control word for controlling the frequency of the output signal (paragraph 0076).  
Regarding claim 45, Mayer et al. discloses a system (figs. 1 – 11),, wherein the phase-locked loop is configured to adjust a phase of the reference signal to be substantially equal to a phase of the output signal generated by the digital-to-time converter based on a second entry in the look-up table, wherein the second entry is assigned to a second control code for the digital-to-time converter for which the digital- to-time converter is phase linear. (0017, 0018, 0042, 0076).  	
Regarding claim 46, Mayer et al. discloses a system (figs. 1 – 11),, wherein: the phase-locked loop is further configured to generate the reference signal based on a frequency control word, -6- the detection circuit is further configured to measure, for the second entry, a third temporal order of a transition of the output signal from the first signal level to the second signal level, and a transition of the reference signal from the first signal level to the second signal level; and the system further comprises a conversion circuit configured to generate the frequency control word based on the third temporal order (paragraphs 0042, 0076).  

Regarding claim 48, Mayer et al. discloses a system (figs. 1 – 11),wherein the processing circuit is further configured to: derive an indicator value from the predetermined number of temporal orders which indicates whether the transition of the output signal from the first signal level to the second signal level, or the transition of the reference signal from the first signal level to the second signal level is leading the other one more often among the predetermined number of temporal orders; and adjust the first entry based on the indicator value (paragraphs 0042, 0076).  
Regarding claim 49, Mayer et al. discloses a system (figs. 1 – 11),, wherein the processing circuit is further configured to adjust the first entry only if the absolute value of the indicator value is greater than a threshold value (paragraphs 0018,0080).  
Regarding claim 50, Mayer et al. discloses a system (figs. 1 – 11) a receiver comprising a digital-to-time converter and a system for calibrating a phase nonlinearity of the digital-to-time converter (figs. 1-11).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804.  The examiner can normally be reached on Monday-Thursday 7:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845